                Case 18-80934       Doc 49    Filed 07/05/19     Page 1 of 10



                       UNITED STATES BANKRUPTCY COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                               DURHAM DIVISION


IN RE:
QUEEN ESTHER WALKER                                CASE NO. 18-80934
               DEBTOR                              CHAPTER 13



     AMENDED OBJECTION TO CONFIRMATION OF THE CHAPTER 13 PLAN

NOW COMES Wells Fargo Bank, N.A. (“Creditor”), a secured creditor in the above-captioned
case, by and through counsel, Brock and Scott, PLLC, and hereby objects to confirmation of the
Chapter 13 Plan, and respectfully shows the Court:

1. On December 20, 2018 (the “Petition Date”), Queen Esther Walker (the “Debtor”), filed a
   petition with the Bankruptcy Court for the Middle District of North Carolina under Chapter
   13 of Title 11 of the United States Code (the “Code”).

2. As of the Petition Date, Creditor was holder of a secured claim based upon the following:

       a. That certain Promissory Note secured by the Deed of Trust from the Debtor in the
          original principal amount of $47,800.00 and dated September 30, 1993 (“Note”).

       b. That certain Deed of Trust recorded in the Durham County Register of Deeds in Book
          1899 at Page 91 and recorded on September 30, 1993 (“Deed of Trust”), by which all
          amounts owed under the Note are secured by that certain real property described
          therein and located at 2527 Vesson Avenue, Durham, NC 27707 (the “Real
          Property”).

3. On or about February 27, 2019, Creditor filed a Proof of Claim docketed as Court Claim No.
   2, indicating a secured claim amount of $38,730.27 as of the Petition Date (the “Claim”).

4. On or about April 26, 2019, a Chapter 13 Plan (Doc No.: 38) (the “Proposed Plan”), was
   filed.

5. The Creditor objects to confirmation of the Proposed Plan, as the Proposed Plan fails to meet
   the requirements for confirmation under 11 U.S.C. § 1325(a) as follows:

       a. The Proposed Plan does not fully treat Creditor’s Claim under the terms of the Note
          and Mortgage.

       b. Upon information and belief, the Debtor entered into a Loan Modification Agreement
          with Creditor, dated September 5, 2013 (the “Modification). Based on the
                 Case 18-80934      Doc 49     Filed 07/05/19     Page 2 of 10



           Modification, the new maturity date for the loan is September 1, 2053. Attached
           hereto as “Exhibit A” is a copy of the Modification.

       c. Creditor objects to Debtor’s proposed valuation of the Property at $25,000.00.

       d. Upon information and belief from the Proposed Plan, the “home is currently not
          inhabitable and is in need of substantial renovation and repairs.” As such, Creditor
          has requested permission from Debtor’s counsel to obtain an interior appraisal of the
          Property and the Parties are attempting to facilitate same. Creditor anticipates that an
          appraisal will be completed prior to the scheduled hearing on the matter.

       e. Upon information and belief, the loan is currently escrowed for property taxes and
          hazard insurance. In the event the Debtor is permitted to cramdown the loan, the
          Proposed Plan appears to provide for treatment for the property taxes but does not
          provide for payment of Debtor’s hazard insurance moving forward.

   WHEREFORE, the Creditor prays the Court as follows:

   1. Set this matter for hearing at a date and time later to be determined by the Court; or

   2. Require the Proposed Plan be modified to provide for the proper treatment of Creditor’s
      Claim; and

   3. For such other and further relief that the Court may deem necessary and proper.


This, the 5th day of July, 2019

                                           /s/ Melissa Swaby
                                           Melissa Swaby (N.C. Bar No. 48101)
                                           Attorneys for Creditor
                                           8757 Red Oak Blvd, Suite 150
                                           Charlotte, NC 28217
                                           704-369-0676 x1147
                                           ncbkr@brockandscott.com
                 Case 18-80934        Doc 49   Filed 07/05/19   Page 3 of 10



                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION


IN RE:
QUEEN ESTHER WALKER                                CASE NO. 18-80934
               DEBTOR                              CHAPTER 13



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies under penalty of perjury that he/she is over eighteen
(18) years of age and that the AMENDED OBJECTION TO CONFIRMATION OF THE
CHAPTER 13 PLAN in the above captioned case were this day served upon the below named
persons by electronic service and/or mailing, postage prepaid, first class mail a copy of such
instrument to each person(s), parties, and/or counsel at the addresses shown below:

Queen Esther Walker
105 W. Channing Ave Apt E8
Durham, NC 27704

John T. Orcutt
6616-203 Six Forks Rd.
Raleigh, NC 27615
Served via CM/ECF

Richard M. Hutson, II
3518 Westgate Drive
Suite 400
Durham, NC 27707
Served via CM/ECF

William P. Miller, Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401

This 5th day of July, 2019.

                                                   /s/ Yajaira Vazquez
                                                   Yajaira Vazquez
                                                   8757 Red Oak Blvd, Suite 150
                                                   Charlotte, NC 28217
                                                   Ph: (704) 369-0676
                                                   Fax: (704) 369-0760
Case 18-80934     Doc 49   Filed 07/05/19   Page 4 of 10

                    EXHIBIT A
                LOAN MODIFICATION
Case 18-80934   Doc 49   Filed 07/05/19   Page 5 of 10
Case 18-80934   Doc 49   Filed 07/05/19   Page 6 of 10
Case 18-80934   Doc 49   Filed 07/05/19   Page 7 of 10
Case 18-80934   Doc 49   Filed 07/05/19   Page 8 of 10
Case 18-80934   Doc 49   Filed 07/05/19   Page 9 of 10
Case 18-80934   Doc 49   Filed 07/05/19   Page 10 of 10
